Citation Nr: 0019106	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  94-20 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran has verified active service from August 1967 to 
March 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1994 rating decision.  In its current 
status, the case returns to the Board following completion of 
development made pursuant to its December 1999 remand.  In a 
September 1999 letter, the veteran's representative requested 
a remand for RO action on additional evidence and for a 
personal hearing pursuant to 38 C.F.R. § 20.700 (1999).  In 
May 2000, he clarified that the veteran wanted a hearing 
before a member of the Board at the RO.  In view of the 
foregoing, this case is remanded to the RO for the following 
action:  

The veteran should be afforded an 
opportunity to offer testimony at a 
Travel Board hearing, to be scheduled at 
the RO.  

The purpose of this REMAND is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



